PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
SOUCHE et al.
Application No. 16/366,728
Filed: 27 Mar 2019
For: VISUAL CONTENT OPTIMIZATION SYSTEM USING ARTIFICIAL INTELLIGENCE (AI) BASED DESIGN GENERATION AND VALIDATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 12, 2021 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Corrected Notice of Allowance and Fee(s) Due mailed September 24, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on 
December 25, 2020. A Notice of Abandonment was mailed on January 1, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B-Fee(s) Transmittal form to reapply the issue fee payment of $1000.00, (2) the petition fee of $2100.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814. Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200. 



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions